Citation Nr: 0924937	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hand 
tremors.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Diego, California.  The Veteran testified before 
a Decision Review Officer (DRO) in October 2004; a transcript 
of that hearing is associated with the claims folder.

In July 2006, the Board denied entitlement to service 
connection for hand tremors.  The Veteran subsequently 
appealed to the Court of Appeals for Veterans Claims (Court).  
In a January 2008 Joint Motion for Remand, the parties (the 
Secretary of VA and the Veteran) determined that a remand was 
warranted.  By a January 2008 Order of the Court, the Court 
granted the Joint Motion for Remand, vacated the portion of 
the July 2006 Board decision which denied service connection 
for hand tremors, and remanded the matter for readjudication.  

The Board remanded the issue of entitlement to service 
connection for bilateral hearing loss in July 2006 for 
further evidentiary and procedural development.  For reasons 
discussed below, the Board finds that additional development 
is required prior to adjudication of this issue.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for bilateral hearing loss and hand tremors as a result of 
combat service in Europe during World War II (WWII).  In 
October 2004, he testified that he first noticed hearing 
problems during service and that he often experienced 
temporary total hearing loss as a result of his exposure to 
significant acoustic trauma.  As for his hand tremors, the 
Veteran testified that he did not seek treatment for these 
tremors during service, but that he did report them to a 
physician while on active duty who told him that he would 
note the shaking hands in the Veteran's service records.  
Unfortunately, the Veteran's service records are unavailable 
as a result of a 1973 fire at the National Personnel Records 
Center (NPRC).  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist a veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Additionally, VA law 
and regulations provide that the VA has a duty to provide a 
medical examination and/or obtain a medical opinion when the 
record lacks evidence to decide a veteran's claim and there 
is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).  

For the reasons discussed below, the Board finds that a 
remand is necessary with respect to both issues on appeal for 
the purpose of obtaining medical examinations and opinions 
which address the issue of whether there is a nexus between 
the Veteran's claimed disabilities and his military service.  




I. Hearing Loss

A March 2005 VA examination report demonstrates that the 
Veteran has bilateral hearing loss which meets the VA's 
definition of a disability.  See 38 C.F.R. § 3.385 (2008).  
Additionally, his service separation records, which reflect 
that he was a construction foreman and supervised the 
construction and repair of railroads and bridges during WWII, 
support a finding that he experienced acoustic trauma during 
service.  See 38 U.S.C.A. § 1154(a) (West 2002) (due 
consideration must be given to the places, types, and 
circumstances of a veteran's service).  The only evidence of 
record addressing the issue of whether there is a nexus 
between the Veteran's in-service acoustic trauma and his 
current hearing loss, however, are the Veteran's own lay 
statements that he has experienced hearing problems since 
service.   

While the Veteran is competent to state that he has 
experienced hearing problems since service, he is not 
competent to provide evidence as to a diagnosis or etiology 
of a disease.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, in 
light of the fact that the Veteran's service treatment 
records are unavailable for review, the Board finds that a 
remand is necessary to afford him a medical examination.  See 
McLendon, 20 Vet. App. at 82 (with respect to the third 
factor, the Court has stated that this element establishes a 
low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and a veteran's service).  

II. Hand Tremors

The Veteran was evaluated in March 2005 for the purpose of 
evaluating whether he has posttraumatic stress disorder 
(PTSD) that is related to his active duty service.  At such 
examination, the Veteran reported having "shaky hands," and 
the examiner indicated that the Veteran exhibited a benign 
tremor of the bilateral hands.  It was noted that the 
examiner did not believe that this tremor was related to a 
psychiatric illness.  

The Veteran has testified that his hands began shaking while 
he was on active duty and that he reported this to a 
physician during service.  According to him, none of his 
physicians throughout the years have been able to explain 
what causes his hand tremors.  With consideration of the 
competent evidence of current hand tremors, the competent lay 
evidence that the Veteran experienced hand tremors during and 
since service, and the fact that his service treatment 
records are unavailable for review, the Board finds that a 
remand is necessary to afford him a medical examination which 
addresses the issue of whether his current hand tremors are 
related to those he experienced during service.  See id.

As a final note, the Board concludes that the Veteran should 
be afforded one last opportunity to submit any information or 
evidence in support of his claims on appeal, including any 
information or evidence regarding medical treatment received 
for his claimed disabilities since service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and ask him to 
provide any additional information or 
evidence is support of his claims on appeal 
to include the names and addresses of all 
medical care providers who have treated him 
for his claimed hand tremors and bilateral 
hearing loss as well as dates of treatment.  
The Veteran should be informed that he 
might also submit the treatment records 
himself.  After securing the necessary 
release from the Veteran, obtain these 
records.

2.  After all outstanding records have 
been associated with the claims file, 
schedule the Veteran for a VA audiological 
examination for the purpose of 
ascertaining the etiology of any current 
bilateral hearing loss.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any current hearing 
loss.  The examiner should then provide an 
opinion as to whether any current hearing 
loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the Veteran's 
active service, including acoustic trauma 
incurred as a result of serving as a 
construction foreman for railroads and 
bridges during WWII.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
Veteran currently has a hearing loss 
disability that is related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

3.  After all outstanding records have 
been associated with the claims file, 
schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of any bilateral hand tremors.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any bilateral 
hand tremors, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current hand tremors are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the Veteran's active service.  
A detailed rationale should be provided 
for all opinions, and should reflect that 
the Veteran's lay assertions of in-service 
hand tremors were considered.  If it 
cannot be determined whether the Veteran 
currently has bilateral hand tremors that 
are related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



